Title: To George Washington from John Hancock, 22 August 1777
From: Hancock, John
To: Washington, George



Sir,
Philada August 22d 1777. 7 O’Clock A.M.

Your several Favours—by Colonel Hamilton—by Lieutenant Ewing—and also of the 21st Inst. I have had the Honour of receiving in the Order of their respective Dates.
The Congress having had your Letter and the Proceedings of a Council of War under Consideration, highly approve the same, and have come to the enclosed Resolution to the Subject, to which I beg Leave to refer you.
Since my last, we have received no farther Information respecting the Fleet. Every Intelligence on the Subject shall be instantly forwarded, that you may be fully acquainted with the Movements of the Enemy, and the better enabled to form a Judgment of their Views and Intentions.
I congratulate you on the Success of General Stark. Lest you should not have received so perfect an Account of the Matter, I do myself the Pleasure to inclose you a printed Copy of Genl Lincoln’s Letter to Genl Schuyler and by him transmitted to Congress. I have the Honour to be, with the greatest Respect, Sir your most obed. & very hble Servt

John Hancock Presidt

